DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2. The terminal disclaimer filed on 10/02/202 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. PAT. No. 10, 412, 309 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification
3. The amendment to specification filed on 10/02/2020 has been acknowledged by the examiner.
4. The objection made to the abstract of the invention has been withdrawn in view the amendment filed on 10/02/2020.

Allowable Subject Matter
5. Claims [1-4 and 8-20] are allowed.
6. The following is an examiner’s statement of reasons for allowance: 
 Re Claims [1, 16 and 17] none of the prior arts on the record teaches or reasonably suggests: an imaging capture device comprising: a processing unit configured to process N captured images obtained by the image capture performed N times and to generate an output image of one frame, wherein the processing unit obtains, as a pixel value of the output image:

a maximum value among pixel values of corresponding pixels that are pixels of the N captured images which correspond to pixels of the output image, or an average value of the pixel values;  in conjunction with the other limitation of the claim.
Claims 2-4 and 8-15 are allowed due to their direct or indirect dependency on claim 1.

Re Claim [18] none of the prior arts on the record teaches or reasonably suggests: a signal processing device comprising: generate an output image of one frame, wherein the processing unit obtains, as a pixel value of the output image: a maximum value among pixel values of corresponding pixels that are pixels of the N captured images which correspond to pixels of the output image, or an average value of the pixel values; in conjunction with the other limitation of the claim.

Re Claims [19-20] none of the prior arts on the record teaches or reasonably suggests: a method of signal processing comprising: obtaining, as a pixel value of the output image: a maximum value among pixel values of corresponding pixels that are pixels of the N captured images which correspond to pixels of the output image, or an average value of the pixel values; in conjunction with the other limitation of the claim.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.